      Case 1:16-cv-00840-EJD Document 151 Filed 08/26/21 Page 1 of 25




            IN THE UNITED STATES COURT OF FEDERAL CLAIMS



BITMANAGEMENT SOFTWARE GMBH,              Case No. 16-840 C

                      Plaintiff,          Senior Judge Edward J. Damich

     v.

THE UNITED STATES OF AMERICA,

                      Defendant.



          PLAINTIFF’S REPLY REGARDING DAMAGES CALCULATION
            Case 1:16-cv-00840-EJD Document 151 Filed 08/26/21 Page 2 of 25




                                                   TABLE OF CONTENTS



INTRODUCTION ...........................................................................................................................1

ARGUMENT ...................................................................................................................................2

          I.         The Navy Bears The Burden Of Showing That The Extent Of Its
                     Infringement Was Lower Than The 600,000 Copies Bitmanagement Has
                     Proven ..................................................................................................................... 2

          II.        The Government Cannot Meet Its Burden Of Proving That The Navy
                     Made Fewer Than 600,000 Infringing Copies Of BS Contact Geo ........................ 5

          III.       In A Hypothetical Negotiation, Bitmanagement Is Entitled To Damages
                     Covering Every Infringing Copy Made By The Navy............................................ 8

                     A.         Bitmanagement’s Damages Should Not Be Limited to Only the
                                Copies of BS Contact Geo That the Navy Claims Were Accessed ............ 8

                     B.         The Navy’s Records Fail to Provide an Accurate Accounting of Its
                                Access of BS Contact Geo ........................................................................ 11

          IV.        The Navy’s Patent-Law “Objective Factors” Play No Role In The
                     Hypothetical Reconstructed Negotiation .............................................................. 12

          V.         The Government Cannot Rely On License Types That Bitmanagement
                     Would Not Have Offered For The Navy’s Infringing Use ................................... 15

                     A.         Only PC Licenses—And Not a Website License—Would Cover
                                the Navy’s Infringing Use......................................................................... 16

                     B.         Bitmanagement Never Offered “Mixed” or “Simultaneous-Use”
                                Licenses..................................................................................................... 18

          VI.        Bitmanagement Is Entitled to Pre-Judgment and Post-Judgment Interest ............ 20

CONCLUSION ..............................................................................................................................20




                                                                       ii
            Case 1:16-cv-00840-EJD Document 151 Filed 08/26/21 Page 3 of 25




                                                 TABLE OF AUTHORITIES

                                                                                                                                    Page(s)
                                                                  CASES

Baisden v. I’m Ready Productions, Inc.,
       693 F.3d 491 (5th Cir. 2012) ...............................................................................................4

Banks v. United States,
       741 F.3d 1268 (Fed. Cir. 2014)............................................................................................3

Bitmanagement Software GmBH v. United States,
      144 Fed. Cl. 646 (2019) .......................................................................................................7

Bitmanagement Software GmbH v. United States,
      989 F.3d 938 (Fed. Cir. 2021).................................................................................... passim

Chamberlain Group, Inc. v. Skylink Technologies, Inc.,
     381 F.3d 1178 (Fed. Cir. 2004)............................................................................................4

Davidson v. United States,
      138 Fed. Cl. 159 (2018) .........................................................................................14, 19, 20

Gaylord v. United States,
      678 F.3d 1339 (Fed. Cir. 2012).................................................................................. passim

Gaylord v. United States, 112 Fed. Cl. 539 (2013), aff’d, 777 F.3d 1363 (Fed. Cir.
      2015) ..................................................................................................................................19

Georgia-Pacific Corp. v. U.S. Plywood Corp.,
      318 F. Supp. 1116 (S.D.N.Y. 1970).............................................................................12, 13

King v. Erickson, 89 F.3d 1575 (Fed. Cir. 1996), rev’d on other grounds sub nom.
       LaChance v. Erickson, 522 U.S. 262 (1998) .......................................................................3

Muhammad-Ali v. Final Call, Inc.,
     832 F.3d 755 (7th Cir. 2016) ...............................................................................................4

On Davis v. The Gap, Inc.,
      246 F.3d 152 (2d Cir. 2001).................................................................................4, 9, 15, 16

Pitcairn v. United States,
       547 F.2d 1106 (Ct. Cl. 1976) .............................................................................................20

Sygma Photo News, Inc. v. High Society Magazine,
      778 F.2d 89 (2d Cir. 1985)...................................................................................................4

Thoroughbred Software International, Inc. v. Dice Corp.,
      488 F.3d 352 (6th Cir. 2007) .............................................................................9, 10, 16, 19


                                                                      iii
            Case 1:16-cv-00840-EJD Document 151 Filed 08/26/21 Page 4 of 25




Wall Data Inc. v. Los Angeles County Sheriff’s Department,
      447 F.3d 769 (9th Cir. 2006) .................................................................................10, 16, 19

                                                      STATUTES

28 U.S.C. § 1498(b) .......................................................................................................................20

48 U.S.C. § 734 ................................................................................................................................7

48 U.S.C. § 1405q ............................................................................................................................7

48 U.S.C. § 1421n ............................................................................................................................7

48 U.S.C. § 1801 ..............................................................................................................................7




                                                                       iv
        Case 1:16-cv-00840-EJD Document 151 Filed 08/26/21 Page 5 of 25




                                       INTRODUCTION

       At its core, the Government’s response is a plea for the Court to disregard the Federal

Circuit’s decision. The Federal Circuit left no room for doubt that, “[a]s the party who breached

the Flexera requirement in the implied license, the Navy bears the burden of proving its actual

usage of the BS Contact Geo software and the extent to which any of it fell within the bounds of

any existing license.” Bitmanagement Software GmbH v. United States, 989 F.3d 938, 951 n.5

(Fed. Cir. 2021) (emphasis added). And the Government ignores the Circuit’s key holding—that

the Navy infringed Bitmanagement’s copyright to the extent that it failed to use Flexera to

monitor the software upon installation—instead asking the Court to accept its absurdly low

estimate of the number of copies that were accessed, and to disregard its widespread installation

of unmonitored infringing copies. The government’s contention (Opp. 3-4) that a precedential

Federal Circuit decision “cannot shift the burden of proof of damages to the Government” is an

invitation to nullify a directly controlling appellate mandate. The Court should reject the

invitation to risk reversal on appeal, and award damages for the full value of what the Navy

actually took from Bitmanagement: 600,000 copies of its software, which the Navy installed

throughout its network and elsewhere, without any monitoring by Flexera.

       The Federal Circuit was also crystal clear that the Navy’s infringement consisted of its

failure to monitor Bitmanagement’s software using Flexera upon installation of the hundreds of

thousands of copies that it made. As the Federal Circuit explained, “the only feasible

explanation for Bitmanagement allowing mass copying of its software, free of charge, was the

use of Flexera at the time of copying.” Bitmanagement, 989 F.3d at 950. “This condition

rendered reasonable the otherwise objectively unreasonable decision of Bitmanagement to allow

the Navy to make unlimited copies of its commercial product.” Id. As the Federal Circuit

concluded, “the Navy’s failure to abide by the Flexera condition of [its implied] license renders


                                                 1
        Case 1:16-cv-00840-EJD Document 151 Filed 08/26/21 Page 6 of 25




its copying of the program copyright infringement,” and “[s]uch unauthorized copying is

copyright infringement.” Id. at 951 (emphasis added). The Government now argues, in direct

defiance of that holding, that Bitmanagement is not entitled to any damages for the vast majority

of that unauthorized copying. Instead, the Government suggests that Bitmanagement can at most

recover damages for the handful of copies the Navy itself thinks might have been accessed based

on its incomplete weblogs. The Court should reject the Government’s attempt to benefit from its

own failure to monitor the software to wriggle out of a just and equitable damages award for its

infringement.

       The absurdly low damages figure that the Government proposes should be rejected. As

explained in Bitmanagement’s opening brief, a hypothetical negotiation for the 600,000 copies

the Navy made would have resulted in a final price of $259 per license, for a total of

$155,400,000 in damages (600,000 × $259)—a significant discount off the list price. The Court

should enter a damages award for that amount, which reflects the value the parties would have

negotiated for the massive number of copies the Navy made that were not monitored by Flexera.

                                          ARGUMENT

I.     The Navy Bears The Burden Of Showing That The Extent Of Its Infringement Was
       Lower Than The 600,000 Copies Bitmanagement Has Proven

       Realizing that it has no reliable way to determine the extent to which BS Contact Geo

was either copied or accessed on either Navy or non-Navy computers, the Government now

asserts that “Bitmanagement bears the burden of proof on damages,” Opp. 3, despite the Federal

Circuit’s clear mandate that the Navy bears that burden of proving its actual usage and whether

any of it was licensed. As the Federal Circuit stated:

                As the party who breached the Flexera requirement in the implied
                license, the Navy bears the burden of proving its actual usage of
                the BS Contact Geo software and the extent to which any of it fell
                within the bounds of any existing license.


                                                 2
        Case 1:16-cv-00840-EJD Document 151 Filed 08/26/21 Page 7 of 25




Bitmanagement, 989 F.3d at 951 n.5. Thus, pursuant to the Federal Circuit’s mandate, this Court

should construe any uncertainty regarding the extent of the Navy’s infringement in

Bitmanagement’s favor.

       Having previously declared that it “disagrees with the panel majority’s observations”

regarding the burden of proof and invited the Court to simply disobey the Federal Circuit’s

mandate, Dkt. 139 at 13 n.7, the Government now tries a softer tack, suggesting that the Federal

Circuit’s statement regarding the burden of proof is “not controlling” because damages were not

briefed on appeal. Opp. 3. But as the Federal Circuit explained in rejecting a similar attempt to

deny binding weight to its opinions, “a rule announced without full briefing does not necessarily

lack precedential weight.” King v. Erickson, 89 F.3d 1575, 1583 (Fed. Cir. 1996), rev’d on other

grounds sub nom. LaChance v. Erickson, 522 U.S. 262 (1998).

       In any event, it is irrelevant whether certain aspects of the Federal Circuit’s decision in

this case amount to controlling precedent as a general matter. The Federal Circuit’s

determination that the Government bears the burden of proving the extent of infringement is

binding by operation of the mandate rule. See Banks v. United States, 741 F.3d 1268, 1276 (Fed.

Cir. 2014) (“The mandate rule, encompassed by the broader law-of-the-case doctrine, dictates

that an inferior court has no power or authority to deviate from the mandate issued by an

appellate court. . . . Once a question has been considered and decided by an appellate court, the

issue may not be reconsidered at any subsequent stage of the litigation, save on appeal.” (internal

quotation marks and citations omitted)). This Court should not depart from the Federal Circuit’s

directive that the Government bears the burden of proving the extent of its infringement, and any

failure by the Government to meet that burden must be held against the Government in

calculating damages.



                                                 3
        Case 1:16-cv-00840-EJD Document 151 Filed 08/26/21 Page 8 of 25




       Moreover, the Federal Circuit’s ruling that the Government bears the burden of proving

the extent to which its use was authorized is correct as a matter of law. The copyright

infringer—not the copyright owner—bears the burden of proving the extent to which any of its

copying was authorized when asserting a license defense like the Government has done here.

See Chamberlain Grp., Inc. v. Skylink Techs., Inc., 381 F.3d 1178, 1193 (Fed. Cir. 2004) (“[A]

plaintiff only needs to show that the defendant has used her property; the burden of proving that

the use was authorized falls squarely on the defendant.”); Muhammad-Ali v. Final Call, Inc., 832

F.3d 755, 760-61 (7th Cir. 2016) (“[T]he burden of proving that the copying was authorized lies

with the defendant. . . . The burden is therefore on the alleged infringer to show that the use was

authorized—not on the plaintiff to show it was not.”); Baisden v. I’m Ready Prods, Inc., 693

F.3d 491, 499 (5th Cir. 2012). The Federal Circuit’s directive is consistent with this

longstanding precedent.

       Likewise, the Federal Circuit’s admonition that any uncertainty regarding the extent of

the Navy’s infringement should be held against the Government is equally supported by law. In

the context of copyright damages, courts have repeatedly held that when the extent of

infringement cannot be determined because of the infringer’s actions—as happened here with the

Navy’s failure to enable the Flexera license management software as it was required to do—the

uncertainty in calculating damages falls on the infringer. See On Davis v. The Gap, Inc., 246

F.3d 152, 164 (2d Cir. 2001) (“Courts and commentators agree [actual damages under the

Copyright Act] should be broadly construed to favor victims of infringement.”); Sygma Photo

News, Inc. v. High Society Magazine, 778 F.2d 89, 95 (2d Cir. 1985) (courts confronted with

imprecision in calculating damages “should err on the side of guaranteeing the plaintiff a full

recovery”).




                                                 4
        Case 1:16-cv-00840-EJD Document 151 Filed 08/26/21 Page 9 of 25




II.    The Government Cannot Meet Its Burden Of Proving That The Navy Made Fewer
       Than 600,000 Infringing Copies Of BS Contact Geo

       The Government concedes that the Navy made at least 429,604 copies of BS Contact Geo

on its NMCI network, but disputes Bitmanagement’s conservative estimate that the Navy made

600,000 infringing copies. Opp. 13-15. The Navy’s own records, however, indicate that it

copied BS Contact Geo onto at least 600,000 computers. While the Government quibbles that

the Navy’s internal deployment plan from July 2013 was only a plan, it does not dispute that it

shows that the Navy intended for BS Contact Geo to be copied onto 558,466 NMCI computers.

Nor does it dispute that Navy witness Norman Vadnais conceded at trial that BS Contact Geo

was in fact ultimately “deployed to all [NMCI] seats.” J025.9; 4/29/19 Tr. (Vadnais) at

1083:5-1083:7. All seats would necessarily have included at least all 558,466 in the plan.

       The Government claims that the Navy did not install BS Contact Geo on all 558,466

computers on the July 2013 deployment schedule because the schedule contained Windows XP

computers, an operating system that came before Windows 7 and with which BS Contact Geo

was not compatible. Opp. 13. But the evidence adduced at trial shows that the Navy upgraded

its NMCI Windows XP computers to Windows 7, which was compatible with BS Contact Geo,

meaning that all 558,466 computers on the July 2013 deployment schedule would have received

copies of BS Contact Geo. See 4/29/19 Tr. (Vadnais) at 1093:12-20, 1118:23-1119:1. The

Government argues that it provided Bitmanagement with verified information four years ago that

it made only 429,604 installations of BS Contact Geo on the NMCI. See Opp. 14; P010.6-9. But

Mr. Vadnais acknowledged at trial that these after-the-fact records of NMCI installations may

have undercounted the total number of copies of BS Contact Geo actually made by the Navy,

and that the 429,604 figure was based only on the number of installations he was able to find on

the NMCI. 4/29/19 Tr. (Vadnais) at 1113:17-1114:3. Given this uncertainty, the issue should be



                                                5
       Case 1:16-cv-00840-EJD Document 151 Filed 08/26/21 Page 10 of 25




resolved against the Government and the Court should find that the evidence establishes that BS

Contact Geo was copied onto 558,466 NMCI computers.

       In addition, Navy documents show that 40,000 additional computers were added to the

558,466 NMCI computers between July 2013 and July 2016. Mr. Vadnais testified that BS

Contact Geo would have been copied onto these new computers as they were added to the NMCI

network. P010; 4/29/19 Tr. (Vadnais) at 1108:17-22. The Navy claims that these 40,000 new

computers are already incorporated into the count of 429,604 copies of BS Contact Geo it

concedes were made. Opp. at 14. But it cites no evidence for this supposition beyond its

self-serving interpretation of its own interrogatory response. Id. (citing P010.8). Moreover, Mr.

Vadnais subsequently clarified at trial that BS Contact Geo was copied onto computers added to

the NMCI network from July 2013 to July 2016. 4/29/19 Tr. (Vadnais) at 1108:17-22. This

concession should be given substantially greater weight than attorney argument offered by the

Government based on its own interrogatory response.

        Adding the 40,000 computers to the 558,466 NMCI computers reflected in the

installation plan brings the estimated number of installations to nearly 600,000 before any

consideration of the installations on ONE-Net and outside the Navy. However, the evidence also

establishes that the Navy copied BS Contact Geo onto its 28,000-computer ONE-Net network, as

well as computers outside the Navy’s networks. As Government witnesses acknowledged, the

Navy has no idea how many additional copies were made on ONE-Net or beyond. 4/29/19 Tr.

(Vadnais) at 1117:25-1118:4; 4/26/19 Tr. (Chambers) at 885:2-10.

       The Government asserts that the 28,000 copies of BS Contact Geo made to ONE-Net

computers should not be counted because the installations were extraterritorial. Opp. 14-15. But

this is both beside the point and wrong. First, the 28,000 copies made to ONE-Net are additional




                                                6
        Case 1:16-cv-00840-EJD Document 151 Filed 08/26/21 Page 11 of 25




to Bitmanagement’s calculation that the Navy made at least 600,000 infringing copies of BS

Contact Geo. The point is that the 600,000 copies is a conservative estimate of the total number

of copies made because the Navy made copies beyond this number on ONE-Net. Second, this

Court found that ONE-Net comprises the Navy’s computer network outside the continental

United States. Bitmanagement Software GmbH v. United States, 144 Fed. Cl. 646, 649 n.5

(2019) (“ONE-NET, for all intents and purposes, is a separate network which is quite simply an

NMCI [for] the outside continental United States.”). As a result, ONE-Net includes computers

that, though not within the continental United States, are located within U.S. territories, which

are covered by United States copyright law. See 4/26/19 Tr. (Chambers) at 849:3-6; 4/29/19 Tr.

(Vadnais) at 1079:11-25, 1114:13-25; 48 U.S.C. §§ 734, 1405q, 1421n, 1801 (copyright

infringement occurring in United States territories outside the continental United States is not

“extraterritorial”). The government says that BS Contact Geo was installed on 21 ONE-Net

computers in August 2016 which were based in the European Union and the Far East, but that

cannot account for the remaining 27,979 in ONE-Net. Opp. 14-15. Beyond the 21, the

Government has no idea how many and which ONE-Net computers received copies of BS

Contact Geo. Therefore, any uncertainty about whether copying BS Contact Geo onto ONE-Net

computers occurred outside U.S. territories must be resolved in favor of Bitmanagement.

       The Government also faults Bitmanagement for not pointing to evidence detailing the

extent of the distribution of copies of BS Contact Geo outside of the Navy. Opp. 15. But this

too is on top of the 600,000 installations discussed above. Moreover, the lack of evidence is the

Navy’s doing, not Bitmanagement’s. Government witnesses acknowledged that they did not

know the extent of the distribution of any copies of BS Contact Geo outside of the Navy, see

4/26/19 Tr. (Chambers) at 874:11-22; 4/29/19 Tr. (Vadnais) at 1117:25-1118:4, and the Navy’s




                                                 7
        Case 1:16-cv-00840-EJD Document 151 Filed 08/26/21 Page 12 of 25




failure to keep records of BS Contact Geo installations means that the extent of this copying

outside of the Navy is unclear. Again, the point is that the 600,000 figure is a conservative

estimate because it does not include distribution of copies outside of the Navy.

       The Government also attempts to refute Bitmanagement’s conservative 600,000 copies

estimate by seizing on Mr. Graff’s testimony that he did not know how many copies of BS

Contact Geo the Navy actually made. Opp. 13. But Mr. Graff cannot be expected to know how

many copies the Navy made when the Navy itself does not know either: the whole problem is

that the Navy failed to keep adequate records. By faulting Mr. Graff for what the Navy itself

does not know, the government improperly seeks to shirk its burden to prove any authorized use,

contrary to the Federal Circuit’s directive. Since the Navy failed to keep reliable records of its

installations, any uncertainty must be resolved in favor of Bitmanagement. In sum, nothing the

Government has presented proves that the Navy made only 429,604 copies of BS Contact Geo;

rather, the evidence overwhelmingly establishes that the Navy made at least 600,000 copies.

III.   In A Hypothetical Negotiation, Bitmanagement Is Entitled To Damages Covering
       Every Infringing Copy Made By The Navy

       The Government argues that the infringing use is not the number of unauthorized copies

made by the Navy, but the number of copies accessed by Navy personnel. This flies in the face

of Federal Circuit precedent and its opinion in this case, under which the value of each infringing

copy of BS Contact Geo must be assessed based on a reconstructed hypothetical negotiation

between the parties. Bitmanagement, 989 F.3d at 951 n.5 (citing Gaylord v. United States, 678

F.3d 1339, 1343 (Fed. Cir. 2012)).

       A.      Bitmanagement’s Damages Should Not Be Limited to Only the Copies of BS
               Contact Geo That the Navy Claims Were Accessed

       Consistent with copyright law and the Federal Circuit’s directive, Bitmanagement bases

its damages calculation on a hypothetical negotiation over what the Navy actually took from


                                                 8
       Case 1:16-cv-00840-EJD Document 151 Filed 08/26/21 Page 13 of 25




Bitmanagement—i.e., the Navy’s “actual” infringing use—which here amounts to the Navy’s

installation of at least 600,000 fully functional copies of the BS Contact Geo plugin without

Flexera license management software. See Bitmanagement, 989 F.3d at 951 n.5 (“[T]he proper

measure of damages shall be determined by the Navy’s actual usage of BS Contact Geo in

excess of the limited usage contemplated by the parties’ implied license.” (emphasis added)); see

also Gaylord, 678 F.3d at 1343 (“[T]he court’s task is to determine the reasonable license fee on

which a willing buyer and willing seller would have agreed for the use taken by the infringer.”

(emphasis added)); On Davis, 246 F.3d at 172 (actual damages are the “fair market value of a

license covering the defendant’s infringing use” (emphasis added)). As the Federal Circuit

concluded, “the Navy’s failure to abide by the Flexera condition of [its implied] license renders

its copying of the program copyright infringement,” and “[s]uch unauthorized copying is

copyright infringement.” Id. at 951 n.5. (emphasis added).

       The Government’s cramped interpretation of “use” ignores the many hundreds of

thousands of copies that were copied onto Navy computers and available for use. Yet it also

expressly concedes that actual “use” includes both those copies accessed and those downloaded

and available for use: (1) “Installed Copies Actually Used to Access SPIDERS 3D”; and (2)

“Installed Copies Available for Use.” Opp. 17. But the Government suggests that in a

hypothetical negotiation, the Navy would rely on hindsight to purchase a license that only covers

the relatively small number of BS Contact Geo copies the government now asserts were actually

accessed, rather than the 600,000 copies the Navy actually installed. See id. at 18-20.

       The Government’s argument is contrary to the law and this Court’s prior rulings.

Damages for infringed copyrighted software must be based on a license that covers the fair

market value of each unauthorized copy made. See Thoroughbred Software Int’l, Inc. v. Dice




                                                9
        Case 1:16-cv-00840-EJD Document 151 Filed 08/26/21 Page 14 of 25




Corp., 488 F.3d 352, 359 (6th Cir. 2007) (software infringer “is liable for the unpaid license fees

for all the unauthorized copies it made, regardless of whether these copies were accessible to or

used by” the defendant); Wall Data Inc. v. L.A. Cty. Sheriff’s Dep’t, 447 F.3d 769, 787 (9th Cir.

2006). The Government’s argument ignores the value it gained by having BS Contact Geo

available on every computer.

       Since a condition of the implied-in-fact license was that the copies of BS Contact Geo be

monitored by Flexera, but none was, every copy made by the Government was an infringing

copy. As the Federal Circuit explained, “the only feasible explanation for Bitmanagement

allowing mass copying of its software, free of charge, was the use of Flexera at the time of

copying.” Bitmanagement, 989 F.3d at 951 n.5. “This condition rendered reasonable the

otherwise objectively unreasonable decision of Bitmanagement to allow the Navy to make

unlimited copies of its commercial product.” Id. The Federal Circuit concluded that by not

enabling Flexera, the Navy’s “unauthorized copying is copyright infringement.” Id.

       The Government now argues, in direct defiance of the Federal Circuit’s holdings, that

Bitmanagement is not entitled to any damages for the vast majority of that unauthorized copying.

Instead, the Government suggests that Bitmanagement can at most recover damages for the

handful of copies the Navy itself thinks might have been accessed based on its incomplete

weblogs. The Court should reject the government’s attempt to benefit from the Navy’s own

failure to monitor the software in order to escape a just and equitable damages award. This

includes both the actually accessed copies and the “available for use” copies. The Flexera

condition was not met for either category. Thus, no copy “fell within the bounds of any existing

license,” as the Federal Circuit instructed the Court to determine. Id. at 951 n.5.

       Moreover, this Court has already decided that actual damages are determined by “the fair




                                                 10
        Case 1:16-cv-00840-EJD Document 151 Filed 08/26/21 Page 15 of 25




market value of a license covering defendant’s use—the use in this case being the number of

unauthorized copies made by the government.” Dkt. 80 at 4-5 (emphasis added). Accordingly,

the Court should reject the Government’s position that the hypothetical negotiation does not

require a license covering all 600,000 infringing copies of BS Contact Geo made by the Navy.

       B.      The Navy’s Records Fail to Provide an Accurate Accounting of Its Access of
               BS Contact Geo

       Even if the Navy were only required to pay for the copies of BS Contact Geo that it

accessed, the Navy cannot provide an accurate accounting even of that. The Navy’s failure to

use Flexera means that it does not know the number of copies of BS Contact Geo that were

accessed. The only figure related to BS Contact Geo access that the Government can point to is

the number of people who accessed its SPIDERS 3D program from August 30, 2014 to

September 2, 2016, but that was only one way of using BS Contact Geo. These SPIDERS 3D

weblogs are a woefully inaccurate proxy for BS Contact Geo usage.

       First, the weblogs are missing a year’s worth of data, equal to one-third of the entire

period that BS Contact Geo was in use. The weblogs did not begin recording SPIDERS 3D

usage until August 30, 2014, more than a year after the Navy began mass deploying BS Contact

Geo, thus omitting entirely the period starting from the mass deployment of BS Contact Geo in

July 2013 through August 2014. J035.1-51. Given the likely strong interest in BS Contact Geo

after its initial installation, the missing first year may have been the heaviest use of SPIDERS

3D. In any event, the Government offers no record evidence or anything other than attorney

argument to conclude that extrapolating from the limited logs that do exist is statistically sound

when 33 percent of the data is missing.

       Second, the SPIDERS 3D weblogs do not capture any use of BS Contact Geo to view

three-dimensional data outside of the SPIDERS 3D platform. When the Navy installed BS



                                                11
       Case 1:16-cv-00840-EJD Document 151 Filed 08/26/21 Page 16 of 25




Contact Geo onto its computers, the software became the default viewer for three-dimensional,

or “X3D files,” so that when users opened a X3D file it would automatically launch BS Contact

Geo to render and view that file. P017. This occurred even when the viewer was viewing data

from outside of SPIDERS 3D. While the weblogs recorded the use of the BS Contact Geo

plugin (OCX version), they did not record use of the desktop (EXE) format. See P010. This

means that the Navy has no record of usage of BS Contact Geo to view three-dimensional data

outside of the SPIDERS 3D platform, a point the Navy does not dispute. The Navy’s failure to

use Flexera makes it impossible to know the extent of this use beyond SPIDERS 3D.

       Thus, while the Government strives mightily to extrapolate from the SPIDERS 3D

weblogs, those logs are unreliable and reliance on them does not satisfy the Government’s

burden. The logs neither cover the time period at issue nor cover all of the usage by its viewers.

Any doubt about this should be resolved in favor of Bitmanagement.

IV.    The Navy’s Patent-Law “Objective Factors” Play No Role In The Hypothetical
       Reconstructed Negotiation

       As it has before, Dkt. 139 at 21, the Government erroneously cites patent case law to

suggest irrelevant considerations for determining what would have occurred during a

hypothetical negotiation. The Government suggests that the factors considered in Georgia-

Pacific Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970), are relevant to

determining damages here, yet is forced to concede that the Federal Circuit has only endorsed

those factors in the patent context and cites no case law applying those factors in a copyright

case. See Opp. 6.

       Moreover, the full list of those factors makes clear their inapplicability to a copyright-

damages determination such as the one before the Court. It includes such factors as “the

anticipated amount of profits that the prospective licensor reasonably thinks he would lose as a



                                                12
        Case 1:16-cv-00840-EJD Document 151 Filed 08/26/21 Page 17 of 25




result of licensing the patent as compared to the anticipated royalty income” and “the anticipated

amount of net profits that the prospective licensee reasonably thinks he will make.”

Georgia-Pacific Corp., 318 F. Supp. at 1121. Of course, unlike a patent licensor,

Bitmanagement was not deciding between earning a royalty by licensing its intellectual property

to the Navy as compared to earning profits from using the software itself. Nor did the Navy

expect to earn profits from its licensure of the software. As this Court has previously noted, “[i]t

is important not to confuse an infringement of copyright case with an infringement of patent

case.” Dkt. 80 at 5.

       The Government nonetheless seizes on one of these inapplicable Georgia-Pacific

factors—the parties’ “relative bargaining strength”—to argue that the Court should limit its

damages determination because, supposedly, Bitmanagement was a small company in “poor

financial condition” that would have been willing to accept whatever meager license fee it was

offered for its undesirable product, whereas the Navy had no special need for BS Contact Geo,

faced “significant financial pressure” that would have prevented it from paying much for the

software, and “had other options” for purchasing X3D-rendering software. Opp. 7-8. In addition

to being irrelevant, those assertions are contradicted by the evidence adduced at trial.

       The Government has never identified any situation in which Bitmanagement’s size or

financial condition ever played a role in the parties’ real-world negotiations. Bitmanagement

was a small company in 2012-2015, yet the Navy agreed to pay $305-$370 for each copy of its

software—prices that Mr. Viana testified were “fair and reasonable.” 4/29/19 Tr. (Viana) at

1035:15-20, 1038:3-6. Moreover, the Government identifies no case where a party’s small size

has been used to decrease its “actual damages” for copyright infringement, and Bitmanagement

has found no precedent in the copyright context allowing Bitmanagement’s small size to be




                                                 13
        Case 1:16-cv-00840-EJD Document 151 Filed 08/26/21 Page 18 of 25




considered. Allowing size to decrease actual damages would establish a perverse incentive for

large infringers to take advantage of small victims and pay minimal damages.

       Even if the Court were to accept that Gaylord applies, to the extent that the Government

suggests that financial pressure on the Navy and budgetary constraints would have prevented it

from agreeing to something more than a miniscule license fee, Opp. 7, that argument fails as a

matter of law. Gaylord, 678 F.3d at 1343 (“Defendants cannot insulate themselves from paying

for the damages they caused by . . . creating internal ‘policies’ that shield them from paying fair

market value for what they took.”); Davidson v. United States, 138 Fed. Cl. 159, 180 (2018)

(“Having infringed the copyright billions of times, defendant cannot now shield itself from

liability by claiming that it would have walked away from the deal.”).

       Finally, the Government claims that the Navy had “other options” to fulfill the function

performed by BS Contact Geo. Opp. 8. But this is revisionist history. The Navy certified in

multiple “sole source” requests that it required BS Contact Geo and that there was no alternative

available. P184.2-3; J016.70; see also Stip. ¶¶ 28, 32. As Bitmanagement previously explained,

Br. 9-10, the Navy officially determined in April 2012 that BS Contact Geo was the “only

source” of software that could satisfy its needs because “no other similar software is available.”

J016.70. The Navy made the same determination again in 2015. P184.2. Indeed, even now, the

Government concedes that the Navy’s other option, a government-owned viewer, “was not

robust enough at that time” of the hypothetical negotiation. Opp. 8.

       The Government’s only response is to point to a free, open-source rendering software

called X3DOM—for which it relies on a presentation dated nearly a year after the hypothetical

negotiation. See id. That presentation only confirms that X3DOM was no substitute for BS

Contact Geo. It explains that BS Contact (the less-sophisticated predecessor to BS Contact Geo)




                                                 14
        Case 1:16-cv-00840-EJD Document 151 Filed 08/26/21 Page 19 of 25




was capable of rendering frames at nearly 100 times the rate per second of X3DOM. See id.

(citing D131.47). That hardly establishes that X3DOM was a viable alternative to BS Contact—

let alone the much more advanced BS Contact Geo that is at the heart of the case. And of course,

the Navy chose to download 600,000 copies of BS Contact Geo, not the inferior X3DOM. The

fact that the Navy had no real alternative to BS Contact Geo explains why it deemed BS Contact

GEO a “critical component” that it “required,” P184.2-3—and means that Bitmanagement would

have had a significant advantage as a sole-source supplier in negotiating with the Navy.

V.     The Government Cannot Rely On License Types That Bitmanagement Would Not
       Have Offered For The Navy’s Infringing Use

       As explained above, the Government separates the Navy’s 600,000 infringing copies into

two categories—copies that accessed SPIDERS 3D and copies available for use. To avoid the

Federal Circuit’s ruling that every BS Contact Geo copy made by the Navy was infringing, see

Bitmanagement, 989 F.3d at 951, the Government essentially airbrushes the “available for use”

category out of the case by claiming that Bitmanagement would have agreed to a website license

or “mixed” license grounded in the number of copies that were accessed. See Opp. 17-20. That

suggestion would result in the Navy not paying for the unrestricted copies that were actually

installed and available for use but may not have been accessed. It is also foreclosed by the

Federal Circuit’s decision for the simple reason that none of the “available for use” copies “fell

within the bounds of any existing license.” None of them was monitored by Flexera, and thus

every BS Contact Geo copy installed by the Navy was an infringing copy regardless of whether

it was accessed. Bitmanagement, 989 F.3d at 951 n.5. The hypothetical negotiation must result

in a real-world license that covers a defendant’s entire “infringing use”—not a make-believe

license grounded in covering a limited subset of the infringing use. See On Davis, 246 F.3d at

164-172; Gaylord, 678 F.3d at 1343 (citing On Davis).



                                                15
        Case 1:16-cv-00840-EJD Document 151 Filed 08/26/21 Page 20 of 25




       Indeed, courts that have considered this issue have squarely rejected the Government’s

position that copyright damages for software infringement should be calculated based on whether

infringing copies were actually accessed. See Wall Data, 447 F.3d at 787 (rejecting notion that

damages award should account for fact that “not all of the copies of [software] were actually

used”); Thoroughbred Software, 488 F.3d at 358-360, 362-363 (defendant liable “for the unpaid

license fees or all the unauthorized copies it made, regardless of whether these copies were

accessible to or used”). Thus, the hypothetical negotiation must result in the Navy’s purchase of

BS Contact Geo PC licenses,1 not a website or mixed license as the Government suggests.

       A.      Only PC Licenses—And Not a Website License—Would Cover the Navy’s
               Infringing Use

       As Bitmanagement has explained, only a PC license—and no other license type—would

have covered the 600,000 unrestricted copies of BS Contact Geo made by the Navy. That is

because only a PC license covers the installation of an unrestricted copy of BS Contact Geo onto

an individual computer. See Br. 11; Dkt. 138 at 23-26; Dkt. 141 at 14-17.

       The Government wrongly suggests that Bitmanagement would have agreed to a

“website” license in the hypothetical negotiation. Opp. 18. This claim ignores a simple reality:

because a website license would not have covered the Navy’s infringing use, it cannot underlie

the hypothetical negotiation. See On Davis, 246 F.3d at 172 (“[The Copyright Act] permits a

copyright owner to recover actual damages . . . for the fair market value of a license covering the

defendant’s infringing use.” (emphasis added)); Gaylord, 678 F.3d at 1344 (directing trial court

to “determine the fair market value of a license for the full scope of the [defendant’s] infringing



1
  The Government also incorrectly insinuates that Bitmanagement seeks “to recover the cost of a
seat license for each installation.” Opp. 15 (emphasis added). Bitmanagement’s proposed
hypothetical negotiation is not premised on the “cost of a seat license,” but rather factors in a
significant 75% volume discount from the BS Contact Geo list price. See Br. 1-2.


                                                 16
        Case 1:16-cv-00840-EJD Document 151 Filed 08/26/21 Page 21 of 25




use” (emphasis added)). A website license would not cover the Navy’s infringing use because

website licenses are content-restricted—meaning only certain content hosted on a particular

website is viewable—whereas the 600,000 infringing copies of BS Contact Geo made by the

Navy were unrestricted and able to view any and all X3D content regardless of its location. Br.

11; 4/22/19 Tr. (Schickel) at 100:20-101:13, 130:24-131:2, 160:3-13; 4/24/19 Tr. (Graff) at

515:6-516:4; P257 ¶ 44. Further, the Navy affirmatively installed unrestricted copies of BS

Contact Geo onto its computers, whereas a website license requires individual users to download

the software independently. 4/22/19 Tr. (Schickel) at 99:3-25 (testifying that with a website

license, software is “not automatically installed on many computers . . . [installations occur] only

on a case-by-case basis, people sporadically install it, and this means that only a few installations

in the end happen”). The Navy, however, wanted fully functionable, unrestricted copies of BS

Contact Geo pre-installed and ready-to-go on its computers. As one Navy employee stated: “[BS

Contact Geo] is required to be deployed Navy wide in order to effectively and efficiently utilize

the [SPIDERS] 3D tool on an ad hoc basis across the broadest spectrum” of users. P161.1.

       In addition, the Government wrongly claims that the “Navy was only interested in using

BS Contact Geo for SPIDERS 3D.” Opp. 19. That is the opposite of what the evidence showed.

The Navy both wanted to use BS Contact Geo beyond SPIDERS 3D, see J021, and had several

X3D repositories outside SPIDERS 3D (in addition to external X3D repositories) with content

users could view through BS Contact Geo. See Stip. ¶ 15; 4/26/19 Tr. (Chambers) at 892:21-

893:6; 4/29/19 Tr. (Brutzman) at 1182:6-1184:3. And although the Government now claims that

Bitmanagement’s “conjecture” about the Navy’s reliance on BS Contact Geo to view X3D

content outside SPIDERS 3D is “largely irrelevant,” Opp. 19, Bitmanagement (and the Court)

are only left to guess at the Navy’s usage of BS Contact Geo outside SPIDERS 3D because of




                                                 17
        Case 1:16-cv-00840-EJD Document 151 Filed 08/26/21 Page 22 of 25




the Navy’s own failure to track usage. Once again, the uncertainty about the extent of

infringement must be held against the Government pursuant to the Federal Circuit’s mandate.

See Bitmanagement, 989 F.3d at 951 n.5.

       B.      Bitmanagement Never Offered “Mixed” or “Simultaneous-Use” Licenses

       The Government also incorrectly suggests that, as an alternative to a website license,

Bitmanagement would have agreed to a “mixed” license combining a website license with

multiple “simultaneous-use” licenses. Opp. 16, 20. The Government’s proposed mixed license

would consist of 100 “simultaneous-use” licenses to cover BS Contact Geo copies “actively-used

for SPIDERS 3D” plus a website license covering every other BS Contact Geo copy installed

onto Navy computers. Id. at 25-26. This argument also fails.

       First, Bitmanagement never sold “simultaneous-use” licenses or “mixed” licenses, so

they cannot form the basis for the hypothetical negotiation. “Simultaneous-use” licenses appear

to be a made-for-litigation variant of “concurrent-use” licenses,2 which Bitmanagement never

sold, nor could it have given technological restrictions in the BS Contact Geo software. Dkt. 138

at 25. Separately, the Government has offered no record evidence—nor is there any—that

Bitmanagement ever sold (or even considered selling) “mixed” licenses that combined two or

more license types. The hypothetical negotiation must be based on what a willing seller would

realistically offer, not on a fantasy negotiation that the Government dreamt up after unilaterally

appropriating 600,000 infringing software copies; in the words of the Government, the latter



2
  The Government describes “simultaneous-use” licenses as “floating” licenses that would limit
the number of “simultaneous users of BS Contact Geo.” Opp. 9 n.5. A “concurrent” license
permits a set number of simultaneous users. P203.2; 4/26/19 Tr. (Viana) at 963:17-24, 964:5-9;
P257 ¶ 51. There is no evidence in the record regarding “simultaneous-use” licenses, and at trial,
Government counsel suggested that simultaneous licenses were equivalent to concurrent
licenses, to which Mr. Schickel testified: “I don’t know what a simultaneous license should be.
I’ve never heard this word.” 4/22/19 Tr. (Schickel) at 152:11-153:16.


                                                18
          Case 1:16-cv-00840-EJD Document 151 Filed 08/26/21 Page 23 of 25




would result in unfair “capitulation” by Bitmanagement. See Opp. 15.

          Second, the Government identifies no copyright infringement case finding a mixed

license in the context of computer software. Instead, the two cases the Government cites—

Gaylord and Davidson—involve the unauthorized use of copyrighted artwork on postage stamps

sold to the public, a different situation than the Navy installing 600,000 infringing copies of

software on its computers for its own benefit. See Gaylord, 678 F.3d at 1341; Davidson, 138

Fed. Cl. at 161. But as discussed, courts have rejected imposing different copyright damages

depending on whether infringing copies were accessed or available for use. Wall Data, 447 F.3d

at 787; Thoroughbred, 488 F.3d at 358-360, 362-363.

          In any event, the two cases the Government cites in support of a mixed license are

inapposite. In Gaylord, the Federal Circuit merely observed that different license fees might be

appropriate for different categories of stamp sales—e.g., stamps used to send mail, stamps sold

to collectors, and commercial merchandise featuring images of stamps, see 678 F.3d at 1344—

but the trial court ultimately determined that the same license fee was appropriate for the

different types of stamp sales. Gaylord v. United States, 112 Fed. Cl. 539, 542-543 (2013), aff’d,

777 F.3d 1363 (Fed. Cir. 2015). Here, unlike Gaylord, there is just one category of infringement

and it occurred when the Navy downloaded the 600,000 copies without a fully functioning

Flexera. As the Federal Circuit concluded, “the Navy’s failure to abide by the Flexera condition

of [its implied] license renders its copying of the program copyright infringement,” and “[s]uch

unauthorized copying is copyright infringement.” Bitmanagement, 989 F.3d at 951 (emphasis

added).

          The other case cited by the Government in support of a mixed license, Davidson, is easily

distinguishable on the facts. The plaintiff in Davidson—a sculptor—had never previously




                                                 19
        Case 1:16-cv-00840-EJD Document 151 Filed 08/26/21 Page 24 of 25




licensed his copyrighted artwork, so the Court was left to “craft a remedy” without guidance

from the plaintiff’s commercial licensing practices, ultimately deciding that different license fees

were appropriate for stamps used to send mail and stamps sold to collectors based on the Postal

Service’s past practices for licensing stamps. See Davidson, 138 Fed. Cl. at 169, 178-180.

Bitmanagement, on the other hand, has commercialized its software through the sale of specific

software license types, and has sold BS Contact Geo PC licenses to the Navy on several

occasions. Br. 6-7; J027.1. Unlike Davidson, the Court here has guidance on the type of

licenses Bitmanagement would have been willing to offer to the Navy—namely, PC licenses.3

VI.    Bitmanagement Is Entitled to Pre-Judgment and Post-Judgment Interest

       The Government concedes that Bitmanagement is entitled to pre-judgment and post-

judgment interest as part of delay compensation under 28 U.S.C. § 1498(b) and that such interest

should be calculated from July 18, 2013 until the date of payment of the Court’s judgment using

“a 52-week United States Treasury rate compounded annually.” See Opp. 31-32; Stip. ¶ 101;

Pitcairn v. United States, 547 F.2d 1106, 1120 (Ct. Cl. 1976).

                                         CONCLUSION

       As explained above and in Bitmanagement’s Brief Regarding Damages Calculation, Dkt.

146, the Court should award Bitmanagement actual damages of $155,400,000 plus pre-judgment

and post-judgment interest.



3
  Faced with the unrebutted expert testimony of George Graff on damages, the Government also
tries—for the third time—to discount Mr. Graff’s opinions as unreliable and argue that his
analysis should be given little weight because of his purportedly “improper” damages analysis.
Opp. 26-31. Prior to trial the Court ruled that Mr. Graff was “qualified to testify on the issue of
damages” because his “experience as an arbitrator and mediator in intellectual property matters
qualify him to perform the hypothetical negotiations required in calculating infringement
damages.” Dkt. 81 at 5. Then at trial, the Court rejected another request to exclude Mr. Graff’s
testimony, 4/24/19 Tr. (Graff) at 385:9-398:16. It also overruled various objections to superficial
inconsistencies within his testimony. 4/24/19 Tr. (Graff) at 429:5-443:5.


                                                20
      Case 1:16-cv-00840-EJD Document 151 Filed 08/26/21 Page 25 of 25




Dated: August 13, 2021       Respectfully submitted,

                             /s/ Brent J. Gurney______
                             Brent J. Gurney
                             Counsel of Record
                             Wilmer Cutler Pickering Hale and Dorr LLP
                             1875 Pennsylvania Ave., N.W.
                             Washington, D.C. 20006
                             Telephone: (202) 663-6000
                             Facsimile: (202) 663-6363
                             Email: brent.gurney@wilmerhale.com

                             Of Counsel
                             Leon T. Kenworthy
                             Jamie Yood
                             Michael Carpenter
                             Wilmer Cutler Pickering Hale and Dorr LLP
                             1875 Pennsylvania Ave., N.W.
                             Washington, D.C. 20006
                             Telephone: (202) 663-6000
                             Facsimile: (202) 663-6363
                             Email: leon.kenworthy@wilmerhale.com
                                    jamie.yood@wilmerhale.com
                                    michael.carpenter@wilmerhale.com

                             Counsel for Bitmanagement Software GmbH




                                      21
